DETAILED ACTION
Allowable Subject Matter
Claims 1-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Considering Claims 1 and 13 :  The closest prior art of record does not teach or suggest the claimed process with a step of reducing the oxidized thiol reaction product.  Diner et al. (US 2010/0159517) teaches a process for fragmenting/depolymerizing lignin (Abstract) comprising reacting a lignin compound with a organo-mercaptan/thiol to fragment the lignin (Abstract).  Diner et al. teaches the organo-mercaptan is preferably being a thioglycolic acid, and teaches that the thioglycolic acid forms a disulfide through an oxidation reaction (¶0057).  Diner et al. is silent about the step of reduction, and does not teach or suggest an advantage from adding the step to the process.  As such, the claimed process is non-obvious over Diner et al.
Considering Claims 6 and 20:  The closest prior art of record does not teach or suggest the claimed method where at least 50% of the linkages between phenolic monomer units are cleaved.  Diner et al. (US 2010/0159517) teaches a process for fragmenting/depolymerizing lignin (Abstract) comprising reacting a lignin compound with a organo-mercaptan/thiol to fragment the lignin (Abstract).  Diner et al. teaches the organo-mercaptan is preferably being a thioglycolic acid, and teaches that the thioglycolic acid forms a disulfide through an oxidation reaction (¶0057).  Diner et al. is silent towards the degree of cleavage between the monomer units, and teaches different reaction conditions than the exemplified embodiments of the original specification.  There is not sufficient evidence to establish the inherency of the claimed property, or a suggestion in the prior art of record that the degree of cleavage is critical.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767